Citation Nr: 1118380	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, & Nephew


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  
			
In December 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO. A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that in an April 2011 letter, the Veteran's representative appears to have raised an issue of entitlement to service connection for a knee disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left eye disorder was incurred in service and has been causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have been met.  
38 U.S.C.A. §§101(24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the Veteran's left eye disorder; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Here, the Veteran has diagnoses of epiretinal membranes, as documented in a private medical report of August 2009, as well as a peri-macular scar of the left eye, as documented on VA examination in August 2010.  

As for the in-service incurrence of the conditions, the Board notes that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).    
The Veteran  contends that his left eye was wounded during combat when a mortar shell exploded near his position on the front line and sent debris into his left eye. For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, the Veteran is entitled to a presumption of in-service incurrence of his left eye disorder based on his combat status.  The Veteran's DD 214 reflects that his awards include the Combat Infantryman Badge and his contended injury is consistent with the hardships of combat.  Further, the Board notes that the Veteran appears to have been service connected for his posttraumatic stress disorder based on the same in-service event.  As such, the Board finds that the in-service incident involving an injury to the Veteran's left eye has been adequately established.

As for a nexus between the Veteran's service and his current eye disability, the Board finds the evidence is, at minimum, in equipoise.  Taking the positive evidence first, in an August 2009 private medical report it was determined that the Veteran's current disorder is at least as likely as not caused by his combat injury.  The examiner explained, "epiretinal membranes may be found in association with ocular trauma, uveitis, retinal vascular diseases, etc. Because the patient never lived in the Ohio-Miss. river valley and he has a history of trauma to the left eye it is likely due to the injury."  The Veteran having lived in the Ohio River Valley area is relevant to the claim apparently because a fungus present in this area has been known to result in ocular histoplasmosis syndrome, which can cause macular scarring.  See Dorland's Illustrated Medical Dictionary, 30th edition, p. 857 (2003).

As for the negative evidence, in a February 2006 VA treatment note, a VA provider determined that the Veteran's disorder is "likely" due to ocular histoplasmosis syndrome because the Veteran apparently reported having lived in the Ohio River Valley.  Also, in August 2010 a VA examination was conducted and that examiner also reached a negative nexus conclusion.  The examiner provided a lengthy explanation and essentially determined that the Veteran's eye disorder could be due to any number of causes.  The examiner conceded the in-service eye injury, but noted as well that the September 1954 separation examination, for example, documents a football injury, and that the Veteran's participation in football raises the possibility of head trauma which could also cause the current disorder.  The examiner further noted the absence of post-service medical records until 2006 and noted that injuries occurring between the 1954 discharge and 2006 could have caused the current condition.  The examiner further opined that the condition could be of congenital origin and that by its nature, would not have been detected on entry into service.

The Board must find the negative nexus evidence here to be of low probative value.  The February 2006 VA treatment note is of low probative value because it is supported by an inadequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The VA provider failed to explain why the Veteran's disorder was not caused by the in-service combat injury and did not address the injury in any way.  As explained by the Board in March 2010, the examiner believed the Veteran's disability was caused by ocular histoplasmosis syndrome because the Veteran reported living in the Ohio Rivery Valley.  That statement alone, however, does not explain why living in the Ohio River Valley would make it less likely than not, in the examiner's opinion, that the disability was caused by an in-service injury.

The August 2010 VA examiner's opinion is similarly of low probative value because it is speculative.  The examiner offered a number of various causes for the Veteran's disorder and relied on facts not in evidence, such as possible football injuries and possible post-service injuries.  The United States Court of Appeals for Veterans Claims (Court) has held that a speculative opinion "cannot provide the 'degree of certainty' required for medical evidence."  Bloom v. West, 12 Vet. App. 185, 187 (1999); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

As such, the Board is left only with the positive opinion contained in the August 2009 private medical report.   This report, by contrast to those above, addresses both the possibility of ocular histoplasmosis syndrome as well as the Veteran's combat injury.  The examiner determined that due to the fact that the Veteran did not live in the Ohio-Mississippi River Valley, the current disorder is likely due to combat.  On the point of whether the Veteran has resided in the Ohio River Valley, the Board must afford him the benefit of the doubt.  Pursuant to the Board's March 2010 remand directives, the Veteran submitted statements indicating that he has never lived in the Ohio Mississippi River Valley or the Ohio River Valley.  Acknowledging that he did at one time live in the state of Ohio, he submitted a highlighted map of the location of his residence as well as a land installment contract containing his specific address.  The Board is without the expertise to determine whether the Veteran's former Ohio address would be considered part of the Ohio River Valley ecosystem and finds that it may not be practicable to reconcile this issue.  As such, reasonable doubt should be construed in the Veteran's favor.  Further, while the Board's March 2010 remand directives were not fully accomplished as the August 2010 VA examiner failed to address the relevance of the Veteran living in the Ohio Mississippi Valley or the Ohio River Valley area as it pertains to the etiology of his eye disorder, the Board does not find it necessary to remand the matter.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (cautioning VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicating that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim).  Essentially, the Board finds that at very minimum, the evidence is in equipoise in this case and as such the Veteran's claim must be granted.


ORDER

Service connection for a left eye disorder is granted.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


